Exhibit 10.1
     EMPLOYMENT AGREEMENT (“Agreement”), effective as of June 1, 2009 (the
“Effective Date”), by and between HARRIS INTERACTIVE INC., a Delaware
corporation (“Company”), and ROBERT COX (“Executive”).
1. CAPACITY AND DUTIES
     1.1 Employment; Acceptance of Employment. Company hereby employs Executive
and Executive hereby accepts employment by Company for the period and upon the
terms and conditions hereinafter set forth.
     1.2 Capacity and Duties.
          (a) Executive shall serve as the Executive Vice President, Chief
Financial Officer and Treasurer of Company, and shall have the duties,
authority, and responsibilities commensurate with the position of Chief
Financial Officer and Treasurer and such other duties and responsibilities
appropriate for such position as may from time to time be specified by the Chief
Executive Officer. Executive will be based in Manhattan, New York; provided,
however, he acknowledges and agrees that he will spend such time as reasonably
necessary at Company’s headquarters in Rochester, New York. In addition, the
parties recognize that travel to Company’s and its affiliates’ various offices,
and to other locations in furtherance of Company’s business, will be required in
connection with the performance of Executive’s duties hereunder. Executive will
report to the Chief Executive Officer.
          (b) Executive shall faithfully and diligently devote full time work
efforts to the performance of Executive’s duties hereunder, in furtherance of
the business and interests of Company.
          (c) Executive acknowledges that Company’s reputation is important in
the continued success of its business that he will not directly or indirectly
defame Company or its officers or directors in any manner; provided, however,
that Executive may make such disclosures as may be required by law. Company
acknowledges that Executive’s reputation is important to his continued success.
Company agrees that it will not directly or indirectly defame Executive in any
manner; provided, however, that Company may make such disclosures as may be
required by law.
2. TERM OF EMPLOYMENT
     2.1 Term. The term of Executive’s employment hereunder, for all purposes of
this Agreement, shall commence on the Effective Date (the “Commencement Date”)
and continue through and including the earliest to occur of (i) the date on
which Executive dies, and (ii) the date on which either Company or Executive
terminates Executive’s employment for any reason (collectively, the “Termination
Date”).

1



--------------------------------------------------------------------------------



 



3. COMPENSATION
     3.1 Base Compensation. As compensation for Executive’s services, Company
shall pay to Executive base compensation in the form of salary (“Base
Compensation”) in the amount of $305,000 per annum. The salary shall be payable
in periodic installments in accordance with Company’s regular payroll practices
for its executive personnel at the time of payment, but in no event less
frequently than monthly. The Compensation Committee of the Board shall review
Base Compensation periodically for the purpose of determining, in its sole
discretion, whether Base Compensation should be adjusted.
     3.2 Performance Bonus. As additional cash compensation for the services
rendered by Executive to Company, Executive shall be eligible to receive an
annual performance bonus as part of the Corporate Bonus Plan (“Performance
Bonus”) payable in full at the same time as payment of other executive bonuses
by Company in accordance with the terms of the Corporate Bonus Plan. For fiscal
year 2009, Executive shall receive a guaranteed Performance Bonus equal to
$152,500, pro-rated for the portion of the year between the Effective Date and
June 30, 2009, under the condition that Executive is employed by Company at the
time annual performance bonuses are paid to senior executives generally. For
fiscal year 2010, Executive shall be eligible to receive a target Performance
Bonus of up to 50% of Executive’s fiscal year 2010 starting salary. The
Performance Bonus award criteria and amount shall be those established on an
annual basis by the Compensation Committee of the Board of Directors of Company
(the “Board”) based upon (i) Company achievement of financial targets
established annually by the Compensation Committee, which financial targets
shall be no less favorable than the financial targets applicable to the Chief
Executive Officer, and (ii) achievement of individual management objectives
established annually by the Compensation Committee (failure to achieve which may
result in cutbacks). No Performance Bonus will be due in the event that award
criteria established by the Compensation Committee are not met.
     3.3 Employee Benefits. Executive shall be entitled to participate in such
of Company’s employee benefit plans and benefit programs as may from time to
time be provided by Company for its senior executives generally. Company shall
have no obligation, however, to maintain any particular program or level of
benefits referred to in this Section 3.3 for its senior executives generally.
     3.4 Vacation. Executive shall be entitled to the normal and customary
amount of paid vacation provided to senior executive officers of Company, but in
no event less than 20 days during each calendar year. Any vacation days that are
not taken in a given calendar year shall accrue and carry over from year to
year, or be paid or lost, according to Company’s standard vacation policies.
Executive may be granted leaves of absence with or without pay for such valid
and legitimate reasons as the Chief Executive Officer in his or her sole and
absolute discretion may determine, and is entitled to the same personal days and
holidays provided to other senior executives the of Company.
     3.5 Expense Reimbursement. Company shall reimburse Executive for all
reasonable and documented expenses incurred by Executive in connection with the
performance of

2



--------------------------------------------------------------------------------



 



Executive’s duties hereunder in accordance with its regular reimbursement
policies as in effect from time to time.
     3.6 Withholding. All payments under this Agreement shall be subject to any
required withholding of Federal, state and local taxes pursuant to any
applicable law or regulation.
     3.7 Accounting Restatement.
          (a) In the event that Company is required to prepare an accounting
restatement due to material non-compliance of Company with any financial
reporting requirement related to a period during the term of this Agreement
under the securities laws (Restatement”), for any reason including without
limitation as a result of fraud, negligence, or intentional misconduct, whether
by Executive or any other person(s), subject to Section 3.7(b) hereof, Executive
shall reimburse Company for any Excess Payment (as defined below) received for
the first annual accounting period covered by any individual Restatement and
related later Restatements due to non-compliance with the same financial
reporting requirement. Executive shall not be responsible for reimbursement for
any Restatements that result from or are a continuation of practices and
policies prior to the date of this Agreement unless (i) during the first year
after the date of this Agreement Executive has actual knowledge of the practices
and policies including actual knowledge that such policies and practices involve
material non-compliance with any financial reporting requirement, and
(ii) thereafter Executive has actual knowledge of the practices and policies,
and in the case of both (i) and (ii) has not reported such matter to the Audit
Committee of the Board within a reasonable period after acquiring such
knowledge. For purposes of this Section 3.7(a), “Excess Payment” shall mean the
positive difference, if any, between any Performance Bonus payment made to
Executive and the payment that would have been made had the Performance Bonus
been calculated based upon Company’s financial statements as restated. The
portion of any Excess Payment retained by Executive net after taxes shall be
repaid within ninety (90) days after Executive has been notified in writing of a
Board determination described below, and the remainder of such Excess Payment,
if any, shall be repaid within thirty (30) days of the date on which Executive
is entitled to receive the benefit of a refund claim.
          (b) Executive shall have no reimbursement obligation under this
Section 3.7 unless the Board has considered the matter in a meeting (which may
be telephonic) at which Executive (with counsel) is given the opportunity to
appear and discuss the matter, and in its good faith discretion has made a
determination that reimbursement is appropriate under the circumstances. The
rights under this Agreement are in addition to, and do not replace, the rights
of Company, if any, under Section 304 of the Sarbanes-Oxley Act.
     3.8 Stock Options. Subject to approval by the Compensation Committee,
Executive shall have the option to purchase 400,000 shares of the common stock
of Company under the terms and conditions more fully described in the form stock
option agreement attached hereto as Exhibit A. The option price will be the fair
market price of the common stock of Company on the grant date. Company’s regular
quarterly grants are made at the close of trading on the later of (i) the 15th
day of the second month of the fiscal quarter and (ii) one week after Company’s

3



--------------------------------------------------------------------------------



 



quarterly earnings release. If the day falls on a non business day, the fair
market price will be the next business day.
4. TERMINATION OF EMPLOYMENT
     4.1 Obligations. Accrued Base Obligations (as defined below) other than
employee benefits shall be paid within thirty (30) days after the Termination
Date. Employee benefits shall be paid as provided under the applicable plan or
program. Accrued Bonus Obligations (as defined below) and Partial Period Bonus
Obligations (as defined below) shall be paid on the date on which they would
have been paid under this Agreement absent the occurrence of the Termination
Date. For purposes of this Agreement:
          (a) “Accrued Base Obligations” shall mean amounts for Base
Compensation, expense reimbursement, vacation, and employee benefits that have
accrued, vested, and are unpaid as of the Termination Date.
          (b) “Accrued Bonus Obligations” shall mean earned but unpaid
Performance Bonus as of the Termination Date for fiscal years already ended.
          (c) “Partial Period Bonus Obligations” shall mean, for the year in
which the Termination Date occurs, a prorated Performance Bonus for the
partial-year period ending on the Termination Date (the “Partial Period”). The
prorated Performance Bonus shall be based on achievement of the annual financial
metrics as then in effect for calculation of Executive’s Performance Bonus (for
example, net earnings, revenues, or other metrics as applicable, but not
including individual management objectives), multiplied by a fraction, the
numerator of which is the number of days elapsed in the fiscal year prior to the
Termination Date and the denominator of which is 365.
     4.2 Death of Executive. If Executive dies, Company shall not be obligated
to make any further payments under this Agreement except amounts for:
          (a) the Accrued Base Obligations;
          (b) the Accrued Bonus Obligations; and
          (c) the Partial Period Bonus Obligations.
     4.3 Disability of Executive. If Executive is permanently disabled (as
defined in Company’s long-term disability insurance policy then in effect), then
Company shall have the right to terminate Executive’s employment upon fifteen
(15) days’ prior written notice to Executive (“Disability”) provided that
Executive’s employment shall immediately terminate for disability if, as of an
earlier date, he incurs a Separation from Service (as defined herein) as a
result of physical or mental incapacity. In the event Executive’s employment is
terminated for Disability in accordance with this Section 4.3, Company shall not
be obligated to make any further payments under this Agreement except for:
          (a) the Accrued Base Obligations;

4



--------------------------------------------------------------------------------



 



          (b) the Accrued Bonus Obligations; and
          (c) the Partial Period Bonus Obligations.
     4.4 Termination for Cause.
          (a) Executive’s employment shall terminate immediately upon written
notice from Company that Executive is being terminated for Cause (as defined
herein), which sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination for Cause, in which event Company
shall not thereafter be obligated to make any further payments under this
Agreement except for:
               (i) the Accrued Base Obligations; and
               (ii) the Accrued Bonus Obligations
          (b) “Cause” shall be limited to the following:
               (i) willful failure to substantially perform Executive’s duties
as described in Section 1.2 hereof after demand for substantial performance is
delivered by Company in writing that specifically identifies the manner in which
Company believes Executive has not substantially performed Executive’s duties
and Executive’s failure to cure such failure within thirty (30) days after
receipt of Company’s written demand;
               (ii) willful conduct with regard to Company or Executive’s duties
that is materially and demonstrably injurious to Company or its subsidiaries;
               (iii) conviction or plea of guilty or nolo contendere to a crime
which involves moral turpitude or, if not including moral turpitude, arises from
an act that is materially and demonstrably injurious to Company or any of its
subsidiaries, or conviction or plea of guilty or nolo contendere to a felony;
               (iv) material violation of Section 5 hereof;
               (v) material violation of Company polices set forth in Company
manuals or written statements of policy, provided that such violation is
materially and demonstrably injurious to Company or its subsidiaries (it being
understood that among others any violation of Company’s Insider Trading Policy
as applicable to executive officers shall be deemed to be material) and, if
curable, continues for more than five (5) days after written notice thereof is
given to Executive by Company; and
               (vi) material breach of any material provision of this Agreement
by Executive (not including those covered by subclauses (i) and (iv) above),
which breach continues for more than seven (7) business days after written
notice thereof is given by Company to Executive.

5



--------------------------------------------------------------------------------



 



          (c) No notice of termination of Executive for Cause shall be given by
the Company unless and until (i) adoption by the Board of a resolution, finding
that in the good faith opinion of the Board Executive is guilty of the conduct
described in the definition of Cause, after at least five (5) business days
notice is provided to Executive, such notice to include in reasonable
specificity the alleged conduct justifying such termination for Cause, and
(ii) an opportunity is given to Executive, together with counsel, to be heard by
the Board at a meeting (which may be held by telephonic conference call). This
Section 4.4(c) shall not prevent Executive from challenging, pursuant to
Section 6.1, the Board’s determination that Cause exists, or that Executive has
failed to cure any act (or failure to act), to the extent permitted by this
Agreement, that purportedly formed the basis for the Board’s determination.
     4.5 Termination Without Cause or by Executive for Good Reason.
          (a) Company and Executive each reserve the right to terminate
Executive’s employment at any time. If a Termination Date occurs due to Company
terminating Executive without Cause or Executive terminating for Good Reason (as
defined herein), then Company or its successor shall have no further obligations
under this Agreement except that Company or its successor shall pay to Executive
the amounts shown in Section 4.5(c) hereof.
          (b) For the avoidance of doubt, Section 4.5(c) hereof shall not apply
to (i) termination for Cause which circumstance is covered by Section 4.4
hereof, (ii) termination by Executive without Good Reason which circumstance is
covered by Section 4.6, (iii) termination by reason of death which circumstance
is covered by Section 4.2 hereof, or (iv) termination by reason of Disability
which circumstance is covered by Section 4.3 hereof.
          (c) If Executive is terminated without Cause or Executive terminates
his employment for Good Reason, then Executive shall receive:
               (i) the Accrued Base Obligations;
               (ii) the Accrued Bonus Obligations;
               (iii) the Partial Period Bonus Obligations;
               (iv) severance payments equal to twelve (12) months of
Executive’s then-current Base Compensation; provided, however, if Executive is
terminated without Cause or Executive terminates his employment for Good Reason,
in each such case in contemplation of, or during the twelve (12) month period
following, a Change of Control, then the period shall be eighteen (18) months),
payable in periodic installments in accordance with Company’s or the successor’s
regular payroll practices for its executive personnel at the time of payment,
but in no event less frequently than monthly; and
               (v) continued participation in Company’s employee health benefit
programs at his then-current level (or the economic equivalent, if such benefits
are not available) for the same period in which severance payments are made
pursuant to Section 4.5(c)(iv).
          (d) “Good Reason” shall mean the following:

6



--------------------------------------------------------------------------------



 



               (i) a change in Executive’s reporting line such that he no longer
reports directly to the Chief Executive Officer of the Company or successor to
the Company;
               (ii) material diminution in Executive’s duties, authority, and
responsibilities commensurate with the position of Chief Financial Officer and
Treasurer, unless previously agreed to by Executive; or
               (iii) the failure of Company to cover Executive with directors
and officers insurance.
Executive must provide a notice of termination to Company that he is intending
to terminate his employment for Good Reason, specifying in reasonable detail the
facts and circumstances claimed to provide the basis for Good Reason, within
ninety (90) days after the occurrence of the event he believes constitutes Good
Reason, which termination notice shall specify that a Termination Date will
occur thirty (30) days after the date of such notice unless the circumstances
constituting Good Reason and identified by Executive in the notice of
termination are remedied prior to such Termination Date. In the event Executive
delivers to Company a notice of termination for Good Reason, upon request of the
Board, Executive agrees to appear, accompanied by his legal counsel, before a
meeting of the Board, called and held for such purpose (after at least three
business days notice), and specify to the Board the particulars as to why
Executive believes adequate grounds for termination for Good Reason exist. No
action by the Board, other than the remedy of the circumstances within the
thirty (30) day period after the date of the notice of termination for Good
Reason, shall be binding on Executive.
          (e) “Change of Control” shall be deemed to have occurred if:
               (i) a change in control has occurred of a nature that would be
required to be reported in a proxy statement with respect to Company (even if
Company is not actually subject to said reporting requirements) in response to
Item 6(e) (or any comparable or successor Item) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), except that any merger, consolidation or corporate
reorganization in which the owners of Company’s capital stock entitled to vote
in the election of directors (the “Voting Stock”) prior to said combination
receive 75% or more of the resulting entity’s Voting Stock shall not be
considered a change in control for the purposes of this Plan;
               (ii) any “person” (as that term is used in Sections 13(d) and
14(d)(2) of the Exchange Act, excluding any stock purchase or employee stock
ownership plan maintained by Company or a Related Company) becomes the
“beneficial owner” (as that term is defined by the Securities and Exchange
Commission for purposes of Section 13(d) of the Exchange Act), directly or
indirectly, of more than 15% of the outstanding voting stock of Company or its
successors (not including a person that acquired less than 15% of the then
outstanding stock but became the holder of more than 15% of such stock by reason
of acquisition by Company of shares of its stock or forfeitures of restricted
stock previously granted to employees); or

7



--------------------------------------------------------------------------------



 



               (iii) the sale or other transfer of all or substantially all of
the assets of Company.
          (f) Executive shall not be required to mitigate amounts payable under
Section 4.5(c) by seeking other employment or otherwise, and there shall be no
offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein
     4.6 Termination by Executive without Good Reason. Executive may terminate
this Agreement upon thirty (30) days’ prior written notice to Company. In the
event Executive’s employment is voluntarily terminated by Executive, Company
shall not be obligated to make any further payments to Executive hereunder other
than:
          (a) the Accrued Base Obligations; and
          (b) the Accrued Bonus Obligations.
     4.7 Effect of Section 409A.
          (a) Section 409A. It is intended that the provisions of this Agreement
comply with Code Section 409A or be exempt therefrom, and this Agreement shall
be administered, and all provisions of this Agreement shall be construed, in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A.
          (b) Installments. If under this Agreement, an amount is to be paid in
two or more installments, for purposes of Code Section 409A, each installment
shall be treated as a separate payment.
          (c) Separation From Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of amounts or benefits subject to Code Section 409A
upon or following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
          (d) Specified Employee. If Executive is deemed on the date of
termination of his employment to be a “specified employee”, within the meaning
of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by Company from time to time, or if none,
the default methodology, then:
               (i) With regard to any payment, the providing of any benefit or
any distribution of equity that constitutes “deferred compensation” subject to
Code Section 409A, payable upon separation from service, such payment, benefit
or distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service or (ii) the date of Executive’s death; and

8



--------------------------------------------------------------------------------



 



               (ii) On the first day of the seventh month following the date of
Executive’s Separation from Service or, if earlier, on the date of his death,
(x) all payments delayed pursuant to this Section 4.7, with interest at the
prime rate as published in the Wall Street Journal on the first business day of
the delay period (whether they would otherwise have been payable in a single sum
or in installments in the absence of such delay), shall be paid or reimbursed to
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal dates
specified from them herein and (y) all distributions of equity delayed pursuant
to this Section 4.7(d) shall be made to Executive.
          (e) Reimbursement. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Code Section 409A, (i) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, (ii) the amount
of expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.
          (f) Payment Period. Whenever a payment under this Agreement specifies
a payment period with reference to a number of days (e.g., “payment shall be
made within forty (40) days following the date of termination), the actual date
of payment within the specified period shall be within the sole discretion of
Company.
          (g) Compliance. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Code Section 409A, Company shall,
after consulting with Executive, reform such provision to comply with Code
Section 409A; provided that Company agrees to maintain, to the maximum extent
practicable, the original intent and economic benefit to Executive of the
applicable provision without violating the provisions of Code Section 409A.
     4.8 Precondition to Post-Termination Payments. As a condition for the
payment of any post-Termination Date benefits to be provided hereunder except
for Accrued Base Obligations and Accrued Bonus Obligations, prior to the date of
any such payment Executive shall deliver to Company a release in favor of
Company in the form attached hereto as Exhibit B prior to the 52nd day after the
Termination Date (the “Release”). The amounts due prior to the expiration of the
revocation period following delivery of the Release that are conditioned on the
delivery of the Release shall be paid in a lump sum promptly following the
expiration of such revocation period.

9



--------------------------------------------------------------------------------



 



5. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY
     5.1 Non-Competition.
          (a) Consideration for this Section. Executive acknowledges and agrees
that:
               (i) the advance commitment of Company to provide the benefits,
including in particular and without limitation those obligations under
Sections 4.5(c)(iii), (iv) and (v) hereof, afforded by this Agreement are over
and above those otherwise afforded by Company policy, and in making its decision
to offer Executive the benefits afforded by this Agreement and bind itself in
advance to the obligations hereunder Company relied upon and was induced by the
covenants made by Executive in this Section 5;
               (ii) in accepting the benefits evidenced by this Agreement
Executive is receiving an asset of significant value, and Company’s entry into
this Agreement and its incurrence of the related payment and other obligations
hereunder are fair and adequate consideration for Executive’s obligations under
this Section 5;
               (iii) Executive’s position with Company places Executive in a
position of confidence and trust with the clients and employees of Company;
               (iv) Company’s business (including its acquisitive activity) is
carried on throughout the world and accordingly, it is reasonable that the
restrictive covenants set forth below are not limited by specific geographic
area;
               (v) the course of Executive’s employment with Company necessarily
requires the disclosure of confidential information and trade secrets related to
Company’s relationships with clients (such as, without limitation, pricing
information, marketing plans, budgets, designs, methodologies, products, client
preferences and policies, and identity of appropriate personnel of clients with
sufficient authority to influence a shift in suppliers) as well as other
confidential and proprietary information, (such as databases, methodologies, and
technologies);
               (vi) Executive’s employment affords Executive the opportunity to
develop a personal acquaintanceship and relationship with Company’s employees
and clients, which in some cases may constitute Company’s primary or only
contact with such employees and clients, and to develop a knowledge of those
clients’ and employees’ affairs and requirements;
               (vii) Company’s relationships with its established clients and
employees are placed in Executive’s hands in confidence and trust;
               (viii) it is reasonable and necessary for the protection of the
goodwill and business of Company that Executive make the covenants contained in
this Agreement; and
               (ix) Executive understands that the provisions of this Section 5
may limit Executive’s ability to earn a livelihood in a business similar or
related to the business of

10



--------------------------------------------------------------------------------



 



Company, but nevertheless agrees and acknowledges that (A) the provisions of
this Section 5 are reasonable and necessary for the protection of Company, and
do not impose a greater restraint than necessary to protect the goodwill or
other business interest of Company, (B) such provisions contain reasonable
limitations as to the time and the scope of activity to be restrained, and
(C) Company’s advance agreement to make payments under the various circumstances
set forth in this Agreement provide Executive with benefits adequate to fully
compensate Executive for any lost opportunity due to the operation of this
Section 5.
In consideration of the foregoing and in light of Executive’s education, skills
and abilities, which are sufficient to enable Executive to earn a living in way
that is not competitive with Company’s business, Executive agrees that all
defenses by Executive to the strict enforcement of such provisions are hereby
waived by Executive.
     5.2 Restricted Activity.
          (a) During the period that Executive is employed by Company, and for
the period twelve (12) months after the Termination Date (the “Non-Competition
Period”), Executive shall not, directly or indirectly, own, manage, operate,
join, control, participate in, invest in or otherwise be connected or associated
with, in any manner, including, without limitation, as an officer, director,
employee, distributor, independent contractor, independent representative,
partner, consultant, advisor, agent, proprietor, trustee or investor, any
Competing Business (defined below); provided, however, that ownership of 4.9% or
less of the stock or other securities of a corporation, the stock of which is
listed on a national securities exchange shall not constitute a breach of this
Section 5, so long as Executive does not in fact have the power to control, or
direct the management of, or is not otherwise engaged in activities with, such
corporation.
          (b) For purposes of this Section 5.2, the term “Competing Business”
shall mean any business or venture which is substantially similar to the whole
or any significant part of the business conducted by Company, and which is in
material competition with Company, and the term “Affiliate” of any person or
entity shall mean any other person or entity directly or indirectly controlling,
controlled by or under common control with such particular person or entity,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a person or entity whether through the
ownership of voting securities, contract, or otherwise.
          (c) During the Non-Competition Period, Executive shall not (including
without limitation on behalf of, for the benefit of, or in conjunction with, any
other person or entity) directly or indirectly:
               (i) solicit, induce or otherwise encourage in any way, any
employee of Company to terminate such employee’s relationship with Company for
any reason, or assist any person or entity in doing so,
               (ii) employ, assist, engage or otherwise contract or create any
relationship with any employee or former employee of Company in any business or
venture of

11



--------------------------------------------------------------------------------



 



any kind or nature, in the case of a former employee unless such person shall
not have been employed by Company for a period of at least six months and no
solicitation prohibited hereby shall have occurred prior to the end of such one
year period; provided, however, Executive shall not be in violation of this
Section 5.2(c)(ii) if a company he works for employs any such employee under the
condition that Executive does not, directly or indirectly, assist in the
recruitment or solicitation of the employee, or
               (iii) interfere in any manner with the relationship between any
employee and Company.
     5.3 Confidential Information.
          (a) “Confidential Information” shall mean all proprietary or
confidential records and information, including, but not limited to, information
related to Company’s relationships with clients (such as, without limitation,
pricing information, marketing plans, budgets, designs, methodologies, products,
client preferences and policies, and identity of appropriate personnel of
clients with sufficient authority to influence a shift in suppliers),
information related to development, marketing, purchasing, acquisitions,
organizational matters, strategic matters, financial matters, managerial and
administrative matters, production, distribution and sales, distribution
methods, data, specifications, technologies, methods and methodologies, and
processes (including the Transferred Property as hereinafter defined) presently
owned or at any time hereafter developed by Company, or its agents, consultants,
or otherwise on its behalf, or used presently or at any time hereafter in the
course of the business of Company, that are not otherwise part of the public
domain.
          (b) Executive hereby sells, transfers and assigns to Company, or to
any person or entity designated by Company, all of Executive’s entire right,
title and interest in and to all inventions, ideas, methods, developments,
disclosures and improvements (the “Inventions”), whether patented or unpatented,
and copyrightable material, and all trademarks, trade names, all goodwill
associated therewith and all federal and state registrations or applications
thereof, made, adopted or conceived solely or jointly, in whole or in part,
while an employee of Company which (i) relate to methods, apparatus, designs,
products, processes or devices sold, leased, used or under construction or
development by Company or (ii) otherwise relate to or pertain to the business,
products, services, functions or operations of Company (collectively, the
“Transferred Property”). Executive shall make adequate written records of all
Inventions, which records shall be Company’s property and shall communicate
promptly and disclose to Company, in such forms Company requests, all
information, details and data pertaining to the aforementioned Inventions.
Whether during the term of this Agreement or thereafter, Executive shall execute
and deliver to Company such formal transfers and assignments and such other
papers and documents as may be required of Executive to permit Company, or any
person or entity designated by Company, to file and prosecute patent
applications (including, but not limited to, records, memoranda or instruments
deemed necessary by Company for the prosecution of the patent application or the
acquisition of letters patent in the United states, foreign counties or
otherwise) and, as to copyrightable material, to obtain copyrights thereon, and
as to trademarks, to record the transfer of ownership of any federal or state
registrations or applications.

12



--------------------------------------------------------------------------------



 



          (c) All Confidential Information is considered secret and will be
disclosed to Executive in confidence, and Executive acknowledges that, as a
consequence of Executive’s employment and position with Company, Executive may
have access to and become acquainted with Confidential Information. Except in
the performance of Executive’s duties as an employee of Company, Executive shall
not, during the term and at all times thereafter, directly or indirectly for any
reason whatsoever, disclose or use any such Confidential Information. All
records, files, drawings, documents, equipment and other tangible items (whether
in electronic form or otherwise), wherever located, relating in any way to or
containing Confidential Information, which Executive has prepared, used or
encountered or shall in the future prepare, use or encounter, shall be and
remain Company’s sole and exclusive property and shall be included in the
Confidential Information. Upon termination of this Agreement, or whenever
requested by Company, Executive shall promptly deliver to Company any and all of
the Confidential Information and copies thereof, not previously delivered to
Company, that may be in the possession or under the control of Executive. The
foregoing restrictions shall not apply to the use, divulgence, disclosure or
grant of access to Confidential Information to the extent, but only to the
extent, (i) expressly permitted or required pursuant to any other written
agreement between Executive and Company, (ii) such Confidential Information has
been publicly disclosed (not due to a breach by Executive of Executive’s
obligations hereunder, or by breach of any other person, of a fiduciary or
confidential obligation to Company), (iii) information and documents personal to
Executive’s employment, such as evaluations, duties and functions,
(iii) Executive is required to disclose Confidential Information by or to any
court of competent jurisdiction or any governmental or quasi-governmental
agency, authority or instrumentality of competent jurisdiction, provided,
however, in the case of (iii) that Executive shall, prior to any such
disclosure, immediately notify Company of such requirements and provided
further, however, that Company shall have the right, at its expense, to object
to such disclosures and to seek confidential treatment of any Confidential
Information to be so disclosed on such terms as it shall determine.
     5.4 Acknowledgement; Remedies; Survival of this Agreement.
          (a) Executive acknowledges that violation of any of the covenants and
provisions set forth in this Section 5 would cause Company irreparable damage
and agrees that Company’s remedies at law for a breach or threatened breach of
any of the provisions of this Section 5 would be inadequate and, in recognition
of this fact, in the event of a breach or threatened breach by Executive of any
of the provisions of this Agreement, it is agreed that, in addition to the
remedies at law or in equity, Company shall be entitled, without the posting of
a bond, to equitable relief in the form of specific performance, a temporary
restraining order, temporary or permanent injunction, or any other equitable
remedy which may then be available for the purposes of restraining Executive
from any actual or threatened breach of such covenants. Without limiting the
generality of the foregoing, if Executive breaches or threatens to breach this
Section 5, such breach or threatened breach will entitle Company (i) to
terminate its obligations to make further payments otherwise required under this
Agreement, (ii) to recover from Executive any payments previously made under
Sections 4.5(c)(iii), (iv) and (v), (iii) to extend the Non-Competition Period
by a period equal to the period in which Executive was in violation of this
Section 5, and (iv) to enjoin Executive from disclosing any Confidential
Information to any Competing Business, to enjoin any Competing Business from
retaining Executive or using

13



--------------------------------------------------------------------------------



 



any such Confidential Information, and to enjoin Executive from rendering
personal services to or in connection with any Competing Business in violation
of the terms of this Agreement, and (v) to seek to recover damages. The rights
and remedies hereunder are cumulative and shall not be exclusive, and Company
shall be entitled to pursue all legal and equitable rights and remedies and to
secure performance of the obligations and duties of Executive under this
Agreement, and the enforcement of one or more of such rights and remedies by
Company shall in no way preclude Company from pursuing, at the same time or
subsequently, any and all other rights and remedies available to it.
          (b) The provisions of this Section 5 shall survive the termination of
Executive’s employment with Company.
6. MISCELLANEOUS
     6.1 Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in New York, New
York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties consent to the
authority of the arbitrator, if the arbitrator so determines, to award fees and
expenses (including legal fees) to the prevailing party in the arbitration.
Notwithstanding the foregoing, Company shall be entitled to enforce the
provisions of Section 5 hereof through proceedings brought in a court of
competent jurisdiction as contemplated by Section 6.7 hereof. Any award of fees
and expenses (including legal fees) shall be paid within sixty (60) days of the
award.
     6.2 Severability; Reasonableness of Agreement. If any term, provision or
covenant of this Agreement or part thereof, or the application thereof to any
person, place or circumstance shall be held to be invalid, unenforceable or void
by an arbitrator or court of competent jurisdiction, the remainder of this
Agreement and such term, provision or covenant shall remain in full force and
effect, and any such invalid, unenforceable or void term, provision or covenant
shall be deemed, without further action on the part of the parties hereto,
modified, amended and limited, and the arbitrator or court shall have the power
to modify, amend and limit any such term, provision or covenant, to the extent
necessary to render the same and the remainder of the Agreement valid,
enforceable and lawful.
     6.3 Key Employee Insurance. Company in its sole discretion shall have the
right at its expense to purchase insurance on the life of Executive, in such
amounts as it shall from time to time determine, of which Company shall be the
beneficiary. Executive shall submit to such physical examinations as may
reasonably be required and shall otherwise cooperate with Company in obtaining
such insurance.
     6.4 Assignment; Benefit. This Agreement shall not be assignable by
Executive, other than Executive’s rights to payments or benefits hereunder,
which may be transferred only by will or the laws of descent and distribution.
Upon Executive’s death, this Agreement and all rights of Executive hereunder
shall inure to the benefit of and be enforceable by Executive’s beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any
such person

14



--------------------------------------------------------------------------------



 



succeeds to Executive’s interests under this Agreement. No rights or obligations
of Company under this Agreement may be assigned or transferred except to any
successor to Company’s business and/or assets (by merger, purchase of stock or
assets, or otherwise) which, to the extent not otherwise automatically provided
by operation of law, expressly assumes and agrees to perform this Agreement in
the same manner and to the same extent that Company would be required to perform
if no such succession had taken place.
     6.5 Notices. All notices hereunder shall be in writing and shall be deemed
sufficiently given (i) if hand-delivered, on the date of delivery, (ii) if sent
by documented overnight delivery service, on the first business day after
deposit with such service for overnight delivery, and (iii) if sent by
registered or certified mail, postage prepaid, return receipt requested, on the
third business day after deposit in the U.S. mail, in each case addressed as set
forth below or at such other address for either party as may be specified in a
notice given as provided herein by such party to the other. Any and all service
of process and any other notice in any such action, suit or proceeding shall be
effective against any party if given as provided in this Agreement; provided
that nothing herein shall be deemed to affect the right of any party to serve
process in any other manner permitted by law.
     If to Company:
Harris Interactive Inc.
135 Corporate Woods
Rochester, New York 14623
Attention: Human Resources
     With A Copy To:
Harris Interactive Inc.
161 Sixth Avenue
6th Floor
New York, New York 10013
Attention: General Counsel
     If to Executive:
Robert Cox at his residence address as shown in the records of Company
     6.6 Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto. No amendment, modification, or waiver of this Agreement shall be
effective unless in writing. Neither the failure nor any delay on the part of
any party to exercise any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power, or privilege with respect to such
occurrence or with respect to any other occurrence.

15



--------------------------------------------------------------------------------



 



     6.7 Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of Delaware and
the federal laws of the United States of America, to the extent applicable,
without giving effect to otherwise applicable principles of conflicts of law.
Subject to Section 6.1 hereof, the parties hereto expressly consent to the
jurisdiction of any state or federal court located in the State of New York, and
to venue therein, and consent to the service of process in any such action or
proceeding by certified or registered mailing of the summons and complaint
therein directed to Executive or Company, as the case may be, at its address as
provided in Section 6.5 hereof.
     6.8 Prevailing Party. Should either party breach the terms of this
Agreement, the prevailing party who seeks to enforce the terms and conditions of
this Agreement shall be entitled to recover its reasonable attorneys fee and
disbursements.
     6.9 Headings; Counterparts; Interpretation.
          (a) The headings of paragraphs in this Agreement are for convenience
only and shall not affect its interpretation.
          (b) This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original and all of which, when taken
together, shall be deemed to constitute the same Agreement.
          (c) Company and Executive each acknowledge that it has been
represented by legal counsel in the negotiation and drafting of this Agreement,
that this Agreement has been drafted by mutual effort, and that no ambiguity in
this Agreement shall be construed against either party as draftsperson.
     6.10 Further Assurances. Each of the parties hereto shall execute such
further instruments and take such other actions as the other party shall
reasonably request in order to effectuate the purposes of this Agreement.
[Signature Page Follows]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date first above written.

          HARRIS INTERACTIVE INC.
      By:   /s/ Kimberly Till         Name:   Kimberly Till        Title:  
President and Chief Executive Officer              /s/ Robert Cox       ROBERT
COX           

17



--------------------------------------------------------------------------------



 



         

EXHIBIT A
STOCK OPTION AGREEMENT
NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS AGREEMENT, entered into as of the Grant Date (as defined in
Section 1), by and between the Participant and Harris Interactive Inc. (the
“Company”);
WITNESSETH THAT:
     WHEREAS, the Company maintains the Harris Interactive Inc. Long-Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Non-Qualified Stock Option Award under
the Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:
     1. Terms of Award. The following terms used in this Agreement shall have
the meanings set forth in this Section 1:
          (a) The “Participant” is _________.
          (b) The “Grant Date” is _________.
          (c) The number of “Covered Shares” shall be _________ shares of Stock.
          (d) The “Initial Exercise Date” is the one-year anniversary of the
Grant Date.
          (e) The “Exercise Price” is $_________ per share.
Other terms used in this Agreement are defined in Section 9 and elsewhere in
this Agreement.
     2. Award and Exercise Price. The Participant is hereby granted an option
(the “Option”) to purchase the number of Covered Shares of Stock at the Exercise
Price per share as set forth in Section 1. The Option is not intended to qualify
as an “Incentive Stock Option,” as defined in the Plan and in Section 422(b) of
the Code.
     3. Date of Exercise. The Option shall become exercisable with respect to:
          (a) 1/4th of the Covered Shares as of the Initial Exercise Date; and
          (b) 1/48th of the Covered Shares as of the end of each of the next 36
calendar months thereafter,

18



--------------------------------------------------------------------------------



 



provided, however, that to the extent that the Option has not become exercisable
on or before the Participant’s Date of Termination, such Option shall no longer
become exercisable in accordance with the foregoing schedule as of any date
subsequent to the Participant’s Date of Termination except as provided in the
immediately following paragraph. Exercisability under this schedule is
cumulative, and after the Option becomes exercisable under the schedule with
respect to any portion of the Covered Shares, it shall continue to be
exercisable with respect to that portion, and only that portion, of the Covered
Shares until the Expiration Date (described in Section 4 below).
     Notwithstanding the foregoing provisions of this Section 3, the Option
shall become immediately exercisable with respect to all of the Covered Shares
(whether or not previously vested) upon the occurrence of (i) the Participant’s
Date of Termination by reason of the Participant’s death or Disability if such
Date of Termination is after the Initial Exercise Date, or (ii)  a Change of
Control (as defined in Participant’s Employment Agreement with the Company) if
either (A) Participant’s date of Termination occurred in contemplation and
within six (6) months of such Change of Control, and his termination was without
Cause (as defined in Participant’s Employment Agreement with the Company) or
termination was by him with Good Reason (as defined in Participant’s Employment
Agreement with the Company), or (B) no Date of Termination of Participant has
yet occurred.
     4. Expiration. The Option, to the extent not theretofore exercised, shall
not be exercisable on or after the Expiration Date. The “Expiration Date” shall
be earliest to occur of:
          (a) the ten-year anniversary of the Grant Date;
          (b) if the Participant’s Date of Termination occurs by reason of
Disability or death, the one-year anniversary of such Date of Termination;
          (c) if the Participant’s Date of Termination occurs for reasons other
than death or Disability, sixty days after the Date of Termination; and
          (d) the date of any breach by Participant of his or her obligations
under Section 8 of this Agreement.
In the event of the Participant’s death while in the employ of the Company, the
Participant’s executors or administrators (or the person or persons to whom the
Participant’s rights under the Option shall have passed by the Participant’s
will or by the laws of descent and distribution) may exercise, any unexercised
portion of the Option to the extent such exercise is otherwise permitted by this
Agreement.
     Any Option exercised subsequent to the Participant’s Date of Termination as
permitted hereunder shall be exercisable only to the extent vested at the time
of the Participant’s Date of Termination, regardless of the reason for the
termination, and no extension of time beyond the Participant’s Date of
Termination shall permit exercise beyond the date such Option would otherwise
expire if no termination had occurred.
     5. Method of Option Exercise. The Option may be exercised in whole or in
part by filing a written notice with, and which must be received by, the
Secretary of the Company at its corporate headquarters prior to the Expiration
Date. Such notice shall (a) specify the number of

19



--------------------------------------------------------------------------------



 



shares of Stock which the Participant elects to purchase; provided, however,
that not less than one hundred (100) shares of Stock may be purchased at any one
time unless the number purchased is the total number of shares available for
purchase at that time under the Option, and (b) be accompanied by payment of the
Exercise Price for such shares of Stock indicated by the Participant’s election.
Payment shall be by cash or by check payable to the Company, or, at the
discretion of the Committee at any time: (a) all or a portion of the Exercise
Price may be paid by the Participant by delivery of shares of Stock acceptable
to the Committee (including, if the Committee so approves, the withholding of
shares otherwise issuable upon exercise of the Option) and having an aggregate
Fair Market Value (valued as of the date of exercise) that is equal to the
amount of cash that would otherwise be required; and (b) the Participant may pay
the Exercise Price by authorizing a third party to sell shares of Stock (or a
sufficient portion of the shares) acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise.
     6. Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes. At the election of the Participant, and
subject to such rules as may be established by the Committee, such withholding
obligations may be satisfied through the surrender of shares of Stock which the
Participant already owns, or to which the Participant is otherwise entitled
under the Plan.
     7. Transferability. The Option is not transferable other than as designated
by the Participant by will or by the laws of descent and distribution, and
during the Participant’s life, may be exercised only by the Participant or the
Participant’s legal guardian or legal representative. However, the Participant,
with the approval of the Committee, may transfer the Option for no consideration
to or for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Committee may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer. The foregoing right
to transfer Option shall apply to the right to consent to amendments to this
Agreement and, in the discretion of the Committee, shall also apply to the right
to transfer ancillary rights associated with the Option. The term “Immediate
Family” shall mean the Participant’s spouse, parents, children, stepchildren,
adoptive relationships, sisters, brothers and grandchildren (and, for this
purpose, shall also include the Participant).
     8. Non-Competition; Non-Solicitation.
          (a) Consideration for this Section. Participant acknowledges and
agrees that:
               (i) the benefits afforded by this Agreement are discretionary and
over and above the ordinary employment compensation provided by the Company to
Participant, and in making its decision to offer Participant the benefits
afforded by this Agreement the Company relied upon and was induced by the
covenants made by Participant in this section,

20



--------------------------------------------------------------------------------



 



               (ii) in accepting the grant evidenced by this Agreement
Participant is receiving an asset of significant value, which is adequate
consideration for the restrictions imposed by this Agreement,
               (iii) Participant’s position with the Company places Participant
in a position of confidence and trust with the clients and employees of the
Company,
               (iv) the Company’s business is carried on throughout the world
and accordingly, it is reasonable that the restrictive covenants set forth below
are not limited by specific geographic area,
               (v) the course of Participant’s employment with the Company
necessarily requires the disclosure of confidential information and trade
secrets related to the Company’s relationships with clients (such as, without
limitation, pricing information, marketing plans, budgets, designs,
methodologies, products, client preferences and policies, and identity of
appropriate personnel of clients with sufficient authority to influence a shift
in suppliers) as well as other confidential and proprietary information, (such
as databases, methodologies, and technologies),
               (vi) Participant’s employment affords Participant the opportunity
to develop a personal acquaintanceship and relationship with the Company’s
employees and clients, which in some cases may constitute the Company’s primary
or only contact with such employees and clients, and to develop a knowledge of
those client’s and employee’s affairs and requirements,
               (vii) the Company’s relationships with its established clientele
and employees are placed in Participant’s hands in confidence and trust, and
               (viii) it is reasonable and necessary for the protection of the
goodwill and business of the Company that Participant make the covenants
contained in this Agreement.
          (b) Restricted Activity.
               (i) Participant agrees that during the term of Participant’s
employment, Participant shall not, directly or indirectly, as a director,
officer, employee, agent, partner or equity owner of any entity (except as owner
of less than 4.9% of the shares of the publicly traded stock of a corporation
which Participant does not have in fact the power to control or direct), or in
any other manner directly or indirectly engage in any activity or business
competitive in any manner with the activities or business of the Company.
               (ii) For a period of one year after Participant’s Date of
Termination, with respect to any services, products, or business pursuits
competitive with those of the Company, Participant shall not, directly or
indirectly, whether as a director, officer,

21



--------------------------------------------------------------------------------



 



employee, consultant, agent, partner, equity owner of any entity (except as
owner of less than 4.9% of the shares of the publicly traded stock of a
corporation which Participant does not have in fact the power to control or
direct), participant, proprietor, manager, operator, independent contractor,
representative, advisor, trustee, or otherwise, solicit or otherwise deal in any
way with any of the clients or customers of the Company:
          (A) with whom Participant in the course of employment by the Company
acquired a relationship or had dealings,
          (B) with respect to whom Participant in the course of employment by
the Company was privy to material or proprietary information, or
          (C) with respect to whom Participant was otherwise involved in the
course of employment by the Company, whether in a supervisory, managerial,
consultative, policy-making, or other capacity involving other Company employees
who had direct dealings with such clients and customers.
Such clients and customers include any client or customer to whom the Company
sold services or products in the two years prior to the Date of Termination, any
prospective client or customer of the Company for whom a proposal was prepared
or to whom any other marketing presentation was made within the year prior to
the Date of Termination, or any prospective client or customer for whom pursuit
was actively planned by the Company within the year prior to the Date of
Termination and in respect of whom the Company has not determined to cease such
pursuit.
               (iii) For a period of one year after the Date of Termination,
Participant shall not (including without limitation on behalf of, for the
benefit of, or in conjunction with or as part of, any other person or entity)
directly or indirectly:
          (A) solicit, assist, discuss with or advise, influence, induce or
otherwise encourage in any way, any employee of Company to terminate such
employee’s relationship with Company for any reason, or assist any person or
entity in doing so,
          (B) employ, assist, engage, or otherwise contract or create any
relationship with, any employee or former employee of Company in any business or
venture of any kind or nature, in the case of a former employee unless such
person shall not have been employed by Company for a period of at least one year
and no solicitation prohibited hereby shall have occurred prior to the end of
such one year period, or
          (C) interfere in any manner with the relationship between any employee
and Company.
          (c) Remedies. Participant acknowledges that the Company’s legal
remedies for a breach of this Section 8 shall be inadequate, and that without
limitation of Company’s rights to any other remedy at law or equity available to
it, the Company (i) shall be entitled to

22



--------------------------------------------------------------------------------



 



obtain injunctive relief to enforce this provision, and (ii) shall be entitled
to cancel any rights under this Agreement, and (iii) shall be entitled to
recover from the Participant any Stock for which this option has been exercised,
or if such Stock has been transferred or sold, an amount equal to the value
thereof, and such Stock and the proceeds thereof shall be held in a constructive
trust for the purposes of enforcement hereof. The Company’s rights to enforce
this Agreement shall survive any vesting and/or forfeiture of rights hereunder.
If any part of this Section 8 shall be deemed illegal or unenforceable, this
section shall be deemed modified and then enforced to the greatest extent
legally enforceable.
     9. Definitions. For purposes of this Agreement, the terms listed below
shall be defined as follows:
          (a) Date of Termination. The Participant’s “Date of Termination” shall
be the first day occurring on or after the Grant Date on which the Participant’s
employment with the Company and all Related Companies terminates (irrespective
of the reason for termination and whether such termination is voluntary or
involuntary); provided that a termination of employment shall not be deemed to
occur by reason of a transfer of the Participant between the Company and a
Related Company or between two Related Companies; and further provided that the
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Related Company
approved by the Participant’s employer. If, as a result of a sale or other
transaction, the Participant’s employer ceases to be a Related Company (and the
Participant’s employer is or becomes an entity that is separate from the
Company), the occurrence of such transaction shall be treated as the
Participant’s Date of Termination caused by the Participant being discharged by
the employer.
          (b) Disability. Except as otherwise provided by the Committee, the
Participant shall be considered to have a “Disability” during the period in
which the Participant is unable, by reason of a medically determinable physical
or mental impairment, to engage in any substantial gainful activity, which
condition, in the opinion of a physician selected by the Committee, is expected
to have a duration of not less than 120 days.
          (c) Retirement. “Retirement,” as defined by the Company’s applicable
retirement plan, or if not formalized under a plan, by the Company’s policies
and procedures.
          (d) Plan Definitions. Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.
     10. Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person or entity acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business. In
the event of the Participant’s death prior to exercise of this Award, the Award
may be exercised by the estate of the Participant to the extent such exercise is
otherwise permitted by this Agreement. Subject to the terms of the Plan, any
benefits distributable to the Participant under this Agreement that are not paid
at the time of the Participant’s death shall be paid at the time and in the form
determined in accordance with the

23



--------------------------------------------------------------------------------



 



provisions of this Agreement and the Plan, to the beneficiary designated by the
Participant in writing filed with the Committee in such form and at such time as
the Committee shall require. If a deceased Participant fails to designate a
beneficiary, or if the designated beneficiary of the deceased Participant dies
before the Participant or before complete payment of the amounts distributable
under this Agreement, the amounts to be paid under this Agreement shall be paid
to the legal representative or representatives of the estate of the last to die
of the Participant and the beneficiary. Neither the benefits or obligations
under this Agreement may be transferred or assigned by Participant except as
otherwise expressly provided herein or in the Plan.
     11. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
     12. Plan Definitions. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company.
     13. Amendment. This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.
     THIS AGREEMENT SHALL NOT BE EFFECTIVE UNLESS A COPY SIGNED BY THE
PARTICIPANT IS DELIVERED TO THE COMPANY WITHIN FORTY FIVE (45) DAYS AFTER THE
GRANT DATE.
     IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.

            Participant
            Name:         Dated:       

            Harris Interactive Inc.
      By:           Its:             

24



--------------------------------------------------------------------------------



 



         

EXHIBIT B
RELEASE
     In consideration of the benefits provided under an Employment Agreement
(“Agreement”) effective as of                      by and between Robert Cox
(“Executive”) and Harris Interactive Inc. (“Harris”), Executive hereby releases
Harris and its employees, officers, directors, attorneys, affiliates,
subsidiaries, successors and assigns, from any and all claims, causes of action,
and/or liabilities of any kind or nature whatsoever, known or unknown, at law,
in equity, or otherwise, that may have occurred at any time up to the date
hereof, arising from his employment relationship with Harris or as a result of
the parties’ agreement to modify and end the employment relationship, including,
without limitation, any and all claims arising under any federal, state or local
laws, rules or regulations pertaining to employment or pay or benefit practices,
including, but not limited to, claims under the Age Discrimination in Employment
Act, Older Workers’ Benefit Protection Act, Equal Pay Act, Title VII of the
Civil Rights Act of 1964, as amended, Fair Labor Standards Act, Americans with
Disabilities Act, the Employee Retirement Income Security Act (ERISA), Family
and Medical Leave Act (FMLA), New York State Human Rights Law, New York Labor
Law and any other provisions relating to employment or pay or benefit practices,
or relating to discrimination on the basis of race, creed, color, age, sex,
national origin, disability, or arrest record, and Executive hereby agrees not
to asset such claims or causes of action for monetary damages; provided,
however, that Executive is not releasing any claims other than those expressly
released hereby. Without limiting the foregoing proviso, Executive is not
releasing any claims (i) arising from or relating to the breach of the Agreement
or any document executed in connection therewith, or breach of any agreement
covering equity grants (stock options, restricted stock, or otherwise) made to
Executive prior to the date hereof, (ii) arising from or relating to any rights
Executive may have to indemnity, contribution, advancement of legal fees or
directors and officers liability insurance in connection with actions,
proceedings, or investigations, (iii) to enforce vested rights under pension,
benefit, or insurance plans, policies, programs or arrangements, or (iv) arising
out of or relating to Executive’s status as a director or shareholder of Harris.
     In the event that Executive brings a claim which is determined by a court
of law to have been released by the terms of this Release, he understands and
agrees that, unless otherwise expressly prohibited by law or regulation, he will
be required to reimburse the defending parties for their reasonable attorneys’
fees in connection with their defense of any such claim.
     Executive acknowledges that he has been advised to consult with legal
counsel prior to signing this Release. Executive further understands and agrees
that he is being provided with twenty-one (21) calendar days after his
Termination Date (as defined in the Agreement) to consider the terms of this
Release, and that this Release will expire and become null and void if it is not
executed and returned before the end of the twenty-one (21) calendar-day period.
Executive further understands and agrees that he shall have the right to execute
this Release at any time before the expiration of the twenty-one
(21) calendar-day period, and that if he does so, he agrees that he has thereby
waived the remainder of that twenty-one (21) day period. Finally, Executive
acknowledges and agrees that after executing this Release, he has the right to
revoke his acceptance of this Release by delivering a written revocation within
seven (7) calendar days

25



--------------------------------------------------------------------------------



 



after his execution of the Release, provided such revocation is received within
said seven (7) day period by the General Counsel of Harris. This Release shall
become effective only after it has been executed by Executive and only after the
seven (7) day revocation period has expired without revocation by Executive.
     IN WITNESS WHEREOF, Executive has executed and delivered this Release as of
the date shown below.

                        Robert Cox           

         
STATE OF 
 
  )    
 
  )SS.:
COUNTY OF 
 
  )    

     On the ___ day of                      in the year 20___ before me, the
undersigned, a notary public in and for said state, personally appeared Robert
Cox, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual executed the instrument.

                        Notary Public           

26